Exhibit 10.1






EXCLUSIVE LICENSE AND MANUFACTURING AGREEMENT


This Exclusive License and Manufacturing Agreement (the "License Agreement") is
made as of the 16th day of May, 2011, by and among James F. Loughrey and
SwitchGenie LLC (sometimes hereinafter “SG”) (collectively, “Licensor”), both
with an address at 4576 Echo Lane, Stacy, Minnesota 55079, and Blue Earth Energy
Management, Inc. (“Licensee”), a wholly-owned subsidiary of Blue Earth, Inc.,
with an address at 2298 Horizon Ridge Parkway, Suite 205, Henderson, Nevada
89052.
 
RECITALS:
 
WHEREAS, Licensor is the owner of the patents collectively annexed hereto as
Exhibit A (the “Patents”) and other intellectual property specified below (the
“Other Intellectual Property”);
 
WHEREAS, Licensor wishes to license to Licensee the Patents and Other
Intellectual Property pursuant to the terms and conditions of this License
Agreement, and Licensee wishes to receive such license pursuant to such terms
and conditions; and
 
WHEREAS, SG and Licensee wish to provide that all products to be sold by SG
using a Patent and Other Intellectual Property shall be purchased by SG from
Licensee pursuant to the terms and conditions hereof.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and promises of the parties hereto, the receipt and legal
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto represent, warrant, covenant and agree as follows:
 
1.
Incorporation of Recitals and Exhibits.  The above recitals and Exhibits annexed
hereto are incorporated herein and made a part hereof as if fully set forth
below.

 
2.
License Grant.  Licensor grants to Licensee, and for the life of the Licensed
Patents, as defined below, an exclusive, irrevocable, worldwide, transferable
(subject to section 13(g)) license, with the right to sublicense, to practice
the methods and to make, have made, manufacture, and use in connection with the
offer for sale, advertising, promotion, sale, import and export in connection
with the inventions described in or claimed in the Licensed Patents and the
Other Intellectual Property.  Notwithstanding the exclusive license granted to
Licensee herein, SG may use the Licensed Patents only in connection with
products sold under its “SwitchGenie” brand and then only if (a) such products
are purchased from Licensee pursuant to this Agreement and (b) such products do
not use Echelon microchip technology.

 
 
(a)
"Licensed Patents" means all lighting, control and energy efficiency Patents and
reissues of and reexamined patents, and all future patent applications, whenever
filed and wherever issued relating to the Patents, including without limitation,
continuations, continuations-in-art, substitutes, and divisions of such
applications and all priority rights resulting from such applications.  Licensed
Patents also includes without limitation any discovery, idea, design, or
invention that (a) the unlicensed making, having made, use, offering to sell,
selling, importing, exporting,

 
 

 
1

--------------------------------------------------------------------------------

 

 
or selling for export of which would infringe one or more of the Licensed
Patents; (b) performs the same function as a product or service that is subject
to any of the Licensed Patents; (c) is useful or necessary to Licensee in the
exercise of its rights under this License Agreement; or (d) uses, incorporates,
is derived from, or is based on the inventions described or claimed in the
Licensed Patents or that could not be conceived, developed, or reduced to
practice, but for the use of the inventions described or claimed in the Licensed
Patents.

 
 
(b)
“Other Intellectual Property consists of the following: all UL
approvals/documents, all design and production documents, all information
associated products such as motion sensors (as permitted in the master
documents), software, the pending Echelon Agreement and all trade secrets with
concerning the Licensed Patents, including but not limited to ballasts, switches
and controls/micro-processors, all hardware and software, government permits,
utility approvals/certifications, all source code, design documents,
documentation, assembly instruction, in short, all intellectual property related
to the SwitchGenie ™ products and technology.

 
 
(c)
“Intellectual Property” means collectively the “Licensed Patents” and the “Other
Intellectual Property”.

 
 
(d)
“Products” means products sold by Licensee using the Intellectual Property.

 
 
(e)
Licensee shall have sole discretion concerning all matters relating to the use
of Intellectual Property.  All product representations shall be consistent with
the claims of Licensor.

 
3.
Term.  The term of this Agreement is perpetual unless and until terminated
pursuant to section 5 below.

 
4.
Consideration.

 
 
(a)
In full consideration for the license granted herein, Licensee shall pay or
provide to Licensor the following consideration:

 
 
(i)
One Hundred Thousand ($100,000.00) Dollars in cash upon signing this Agreement.

 
 
(ii)
The issuance of 150,000 restricted shares of common stock of Blue Earth, Inc.
subject to the terms and conditions set forth in a Lock-Up/Leak-Out Agreement
dated the date hereof.

 
 
(iii)
Licensee shall pay Licensor a royalty (the “Licensee Royalty”) on all Products
sold by Licensee using the Intellectual Property for a period beginning on the
date of this Agreement and ending ten (10) years thereafter.

 
 
(iv)
Licensee will fund the completion of fifty (50) partially completed ballasts and
produce up to 3,000 SwitchGenie ™ ballasts and as many ballasts as Licensee may
reasonably need, based on documented orders or such other written documentation
as may be acceptable to Licensee.  This will be carried out as soon as is
reasonably possible after this date, based on estimated timelines and estimated
costs set forth in Exhibit B annexed hereto. In order to expedite product
availability, Licensee shall use personnel

 

 
2

--------------------------------------------------------------------------------

 

 
and facilities in Minnesota that Licensor recommends for the initial production
units, subject to the review and approval of Licensee, which approval shall not
be unreasonably withheld.

 
 
(b)
Licensee Royalties shall be paid to Licensor on a quarterly basis within 30 days
after the close of each calendar quarter and, shall be accompanied by a written
statement setting forth sales information in respect of the Products sold during
such quarter.

 
 
(c)
Licensor or its authorized certified public accountant shall have the right, on
at least ten (10) business days prior notice to Licensee, to examine the books
and records of Licensee, from time to time, but no more than once in any twelve
(12) month period, at mutually agreed upon times and dates, to ensure that the
Royalty statements are complete, current and accurate in all material respects
and that any Royalties due hereunder have been paid to Licensor as required by
this License Agreement.

 
5.
Right to Terminate

 
 
(a)
Licensor shall have the right to terminate this License Agreement and this
license, by written notice to Licensee, upon the occurrence of anyone of the
following events:

 
 
(i)
the breach of any material term, covenant, condition, representation or warranty
hereof by Licensee that has not been corrected within sixty (60) days after
written notice thereof has been provided by Licensor to Licensee; provided
however, if a non-monetary breach is not curable within such sixty (60) day
period, this license shall not terminate hereunder if during such period,
Licensee commences (and thereafter takes reasonable steps to endeavor) to cure
such breach.

 
 
(ii)
a voluntary petition is commenced by Licensee under the Bankruptcy Code, as
amended, 11 U.S.C. § 101 et seq, or any other law for the relief of debtors or
protection of creditors; Licensee has an involuntary petition commenced against
it under such law and such petition is not dismissed within 120 days after
filing; Licensee becomes insolvent; or any substantial part of Licensee’s
property becomes subject to any levy, seizure, assignment,  application, or sale
for or by any creditor or governmental agency; or liquidates or otherwise
discontinues all or a significant part of its business operations.

 
 
(b)
Licensee shall have the right to terminate this License Agreement and/or SG’s
right to make, offer to sell and promote Products using the Intellectual
Property by written notice to Licensor, upon the occurrence of anyone of the
following events:

 
 
(i)
the breach of any material term, covenant, condition, representation or warranty
hereof by either party comprising Licensor that has not been cured within sixty
(60) days after written notice thereof has been provided by Licensee to
Licensor; provided however, if a non-monetary breach is not curable within such
sixty (60) day period, this license shall not terminate hereunder if during such
period, Licensor commences (and thereafter takes reasonable steps to endeavor)
to cure such breach.

 
 
(ii)
a voluntary petition is commenced by either party comprising Licensor under the
Bankruptcy Code, as amended, 11 U.S.C. § 101 et seq, or any other law

 

 
3

--------------------------------------------------------------------------------

 

for the relief of debtors or protection of creditors; either party comprising
Licensor has an involuntary petition commenced against it under such law and
such petition is not dismissed within 120 days after filing; either party
comprising Licensor becomes insolvent; or any substantial part of the property
either party comprising Licensor becomes subject to any levy, seizure,
assignment, application, or sale for or by any creditor or governmental agency;
or liquidates or otherwise discontinues all or a significant part of its
business operations.
 
 
(c)
Unless earlier terminated, this License Agreement shall terminate upon
expiration of the last expired Patent (including any patents that may be granted
on any patent applications included in the Licensed Patents).

 
 
(d)
In the event of termination of this License Agreement, Licensee may manufacture
into finished goods any raw materials, including raw materials on order from its
supplier, and to sell its inventory of Products, but will otherwise immediately
cease utilizing the rights granted under Section 2 of this License Agreement and
shall otherwise immediately cease selling and offering for sale, any Products.

 
6.
Licensee’s Representations and Warranties.  Licensee hereby represents and
warrants to Licensor as follows:

 
 
(a)
that it is duly organized and validly existing under the laws of the
jurisdiction in which it was formed and has all power and all material
governmental licenses, authorizations; permits, consents, and approvals required
to carry on its business as now conducted;

 
 
(b)
that the execution, delivery and performance by Licensee of this License
Agreement are within its powers and have been duly authorized by all necessary
action by Licensee and that this License Agreement constitutes a valid and
binding agreement of Licensee enforceable against Licensee in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors' rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law); and

 
 
(c)
that the execution, delivery, and performance by Licensee of this License
Agreement require no action by or in respect of, or filing with, any
governmental body, agency, or official.

 
7.
Licensor’s Representations and Warranties. Licensor hereby represents and
warrants to Licensee as follows:

 
 
(a)
that the execution, delivery, and performance by Licensor of this License
Agreement are within his powers and that this License Agreement constitutes a
valid and binding agreement of Licensor enforceable against Licensor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors' rights generally and by general equitable principles
(regardless of whether enforcements sought in equity or at law);

 
 

 
4

--------------------------------------------------------------------------------

 

 
(b)
that the execution, delivery, and performance by Licensor of this License
Agreement require no action by or in respect of, or filing with, any
governmental body, agency, or official;

 
 
(c)
that it has the full legal right to grant to Licensee the licenses granted under
this License Agreement;

 
 
(d)
that prior to the date of this License Agreement, no license, covenant not to
sue, or any other right under any Licensed Patent or Other Intellectual Property
has been granted to any third party;

 
 
(e)
that Licensor owns all right, title and interest in and to the Intellectual
Property free of all claims, liens, charges and encumbrances;

 
 
(f)
that registrations for the Licensed Patents are in full force and effect;

 
 
(g)
that Licensee’s use of the Intellectual Property will not conflict with or
infringe the rights of a third party; and

 
 
(h)
that there are no pending claims asserting that the Intellectual Property or use
thereof conflicts with or infringes the rights of a third party.

 
8.
Protection of Licensed Patents.

 
 
(a)
Licensee will at all times recognize the ownership of Licensor of the Licensed
Patents and will not at any time do or suffer to be done any act or thing which
will in any way impair the rights of Licensor in the Licensed Patents. Licensee
hereby expressly covenants that during the life of this License Agreement and
upon and after the termination thereof, Licensee will not claim that its use of
the Licensed Patents has created any title in Licensee in any country.

 
 
(b)
During the term of this Agreement, Licensor will pay the fees, if any,
associated with the filing, maintenance and prosecution, with the United States
Patent and Trademark Office, of the Licensed Patents; provided, however, that
Licensee shall cooperate with Licensor in connection therewith, and provided
further, that it is acknowledged and agreed that Licensee shall not be
responsible for any fees or other costs or payments associated with any claim or
suit relating to the Licensed Patents.  Notwithstanding the foregoing, Licensee
shall be permitted to file, maintain and prosecute, at it own expense, new
patent applications in the name of Licensee in any additional countries which
Licensee shall desire, provided the Licensor has not advised Licensee in writing
of its prior intention to file in any of such additional countries.

 
 
(c)
In the event of infringement of the Licensed Patents, the parties will jointly
cooperate in terminating such infringement.

 
9.
Indemnification.

 
 
(a)
Licensee shall indemnify and hold Licensor harmless from any loss, liability,
damage, cost or expense, including reasonable attorneys' fees, arising out of
any claims or suits which may be brought against Licensor by a third party
relating to Licensee's manufacture, sale or distribution of the Products or
Licensee’s breach of this License Agreement, including, without limitation,
representations and

 
 

 
5

--------------------------------------------------------------------------------

 

warranties, except as such claims or suits relate to the grant of rights,
covenants, warranties or representations of Licensor set forth herein, and
excluding any claim indemnifiable by Licensor pursuant to section 9(b) below,
provided that Licensor shall give prompt written notice and cooperation to
Licensee relative to any such claim or suit, and provided that Licensee shall
have the option to undertake and conduct the defense of any suit so brought.
 
 
(b)
Licensor shall indemnify Licensee and its officers, directors, shareholders,
employees and agents (collectively, the ''Licensee Indemnified Parties"), and.
shall hold each Licensee Indemnified Party harmless from any loss, liability,
damage, cost or expense, including reasonable attorneys' fees, arising out of
any claims or snits which may be brought or made against the Licensor
Indemnified Party by reason of Licensee use of the Intellectual Property or in
accordance with this Agreement or Licensor’s breach of this Agreement,
including, without limitation any rights, covenants, warranties or
representations set forth herein, provided that Licensee shall give prompt
written notice and cooperation to Licensor relative to any such claim or suit.

 
10.
Exclusive Manufacturing

 
SG agrees to purchase only from Licensee all Products using in any respect
Intellectual Property, for sale anywhere in the world, at the prices and other
terms and conditions set forth in Exhibit B annexed hereto.  Initial inventory
for such Products in Exhibit B, shall be provided with no cash outlays by
Licensor, as the Licensor will credit this inventory expense as a prepayment of
Licensee Royalties owed by Licensee to Licensor. Inventory provided to the
Licensor in quantities above the Initial Inventory shall be paid for within 90
days after shipping.  Licensor and SG shall pay Licensee a royalty on all monies
received by them and any Affiliate thereof from the use of the Intellectual
Property, including, without limitation, on the sale of Products purchased from
Licensor at the rate and terms specified on Exhibit B (the “Licensor
Royalty”).  Licensor shall pay such Licensor Royalty at the same time Licensee
Royalties are payable pursuant to section 4 above.  Licensee shall have with
respect to Licensor Royalties the same audit and inspection rights provided to
Licensor pursuant to section 4 above relating to Licensee
Royalties.  “Affiliate” means an entity that controls, is controlled by or under
the common control with the person or entity in question.
 
11.
Non-Competition

 
Licensee shall have the sole right to enter into an agreement with Echelon
Corporation (“Echelon”) and work with Echelon to design products using the
Intellectual Property with Echelon components for inclusion in Echelon’s
catalogs and distribution channels.
 
12.
Confidentiality

 
Licensor and Licensee acknowledge that they may be exposed to certain
information concerning the other party's products and/or business which is
confidential and proprietary information of such other party and not generally
known to the public ("Confidential Information").  Both Licensor and Licensee
agree that during and at all times after the Term of this Agreement, neither
will use or disclose to any third party any Confidential Information of the
other without the prior written consent of such other party.  Notwithstanding
the foregoing, this section 12 shall not apply (a) to any Confidential
Information which becomes known to the public through no fault of the receiving
party (Licensor or Licensee as the case may be) or which was already known by
the receiving party and same can be demonstrated or (b) to any Confidential
Information required to be
 
 

 
6

--------------------------------------------------------------------------------

 

used or disclosed in connection with the enforcement of this Agreement or
pursuant to a court order or governmental directive.  Notwithstanding anything
contained above, the terms and conditions of this Agreement may be disclosed (a)
to a party’s professional representatives, on a need to know basis, subject to
their holding all such information in confidence pursuant to this section 12 and
(b) in connection with the prosecution and/or defense of any claim relating to
this Agreement.
 
13.
Miscellaneous

 
 
(a)
Notices.  Any notice or other communication required or permitted hereunder must
be in writing and must be transmitted by personal delivery; reputable overnight
courier service, certified mail (postage pre-paid, receipt requested) or
telecopy, as follows:

 
If to Licensor:
Mr. James F. Loughrey
 
4576 Echo Lane
 
Stacy, MN 55079
   
with a copy to:
Harold Slawok
 
New Council PLC
 
233 Park Avenue, Suite 203
 
Mpls, MN 55415
   
if to, Licensee
Blue Earth Energy Management, Inc.
 
2298 Horizon Ridge Parkway
 
Suite 205
 
Henderson, Nevada 89052
   
with a copy to:
Davidoff Malito & Hutcher LLP
 
605 Third Avenue – 34th Floor
 
New York, New York 10158
 
Attention: Elliot H. Lutzker, Esq.

or at such other address as the party shall designate in a written notice to the
other party hereto, given in accordance with this Section 13.  All notices and
other communications shall be effective upon receipt.
 
 
(b)
No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of either party, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single, or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 
 
(c)
Severability. Any provision of this License Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof; and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable said provision in any
other jurisdiction.

 
 
(d)
Integration.   This License Agreement represents the agreements of the parties
with respect to the subject matter hereof and supersedes any prior or written

 
 
 

 
7

--------------------------------------------------------------------------------

 

understanding of the parties concerning the subject hereof, except for binding
provisions of the Letter of Intent dated May 2, 2011, among the parties or their
Affiliates (“LOI”).  There are no promises or representations by either party
relative to the subject matter hereof not reflected herein or therein, except
for binding provisions of the LOI.
 
 
(e)
Governing Law. This License Agreement and the rights and obligations of the
parties under this License Agreement shall be governed by, and construed and
interpreted in accordance with; the laws of the State of Nevada applicable to
contracts entered into and wholly performed in the State of Nevada.

 
 
(f)
Dispute Resolution.  Any dispute arising from this Agreement shall be resolved
by a court in the State of Nevada, County of Clark without a jury.  The parties
hereby waive all rights to a jury trial, consent to the jurisdiction of such
courts and to the venue thereof.

 
 
(g)
Assignment. This License Agreement shall be binding upon the parties hereto,
their successors and permitted assigns.  Subject to Licensee’s rights to
sublicense under section 2 above and the rights specified below, neither this
License Agreement nor any of the rights, duties or obligations thereunder may be
assigned, sold, conveyed, transferred, or delegated by either party without the
express written consent of the other party hereto.  Notwithstanding the
foregoing, Licensee may assign this License Agreement, and all rights and
obligations under this License Agreement, upon the sale, merger, corporate,
reorganization, or refinancing of Licensee or its assets. Any attempted
assignment in violation of this Section 12(g) shall be void.

 
14.
Counterparts. This Agreement may be executed in original or facsimile
counterparts, each of which shall be deemed an original, but both of which when
taken together shall constitute one and the same instrument

 
The parties have executed this License Agreement on the date first above
written.


/s/ James F. Loughrey
James F. Loughrey


FOR PURPOES ONLY OF
SECTIONS 9(i), (ii) and 11-14


BLUE EARTH ENERGY MANAGEMENT INC.
BLUE EARTH, INC.
   
By: /s/ Johnny R. Thomas
By: /s/ Johnny R. Thomas
Johnny R. Thomas,
Johnny R. Thomas,
Chief Executive Officer
Chief Executive Officer



AND FOR PURPOSES OF SECTIONS 10-14


SWITCHGENIE LLC


By: /s/ James F. Loughrey
      James F. Loughrey, President
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 
